DENIED and Opinion Filed October 27, 2022




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-01127-CV
                                No. 05-22-01128-CV
                                No. 05-22-01129-CV
                                No. 05-22-01130-CV
                                No. 05-22-01131-CV

                        IN RE KENZIE NELSON, Relator

         Original Proceedings from the Criminal District Court No. 5
                            Dallas County, Texas
     Trial Court Cause Nos. F1133360, F1133384, F1133385, F1133386, &
                                  F1133387

                        MEMORANDUM OPINION
      Before Chief Justice Burns, Justice Partida-Kipness, and Justice Smith
                            Opinion by Justice Smith
      Before the Court is relator’s October 19, 2022 petition for writ of mandamus

wherein relator seeks relief against Dallas County District Clerk Felicia Pitre, Dallas

County District Attorney John Creuzot, and the Dallas County District Attorney’s

Office. Relator contends that respondents have “failed to endorse and forward his

petition or motion [for post-conviction DNA testing] with a file number, the date

and time that it was filed and affix his/her official signature thereto, and to the judge

for his affixed official signature to rule thereon.” Relator requests this Court to
compel “the district clerk and district attorney to do its duty in the interest of justice.”

Relator further requests “his records and documents to prepare and file a pro se brief

and pro se 11.07 writ of habeas corpus.”

       To the extent relator seeks relief against the district clerk, district attorney,

and district attorney’s office, we lack jurisdiction. This Court’s power to grant writs

in original proceedings is conferred by § 22.221 of the Texas Government Code. We

do not have writ jurisdiction over a district clerk, district attorney, or district

attorney’s office unless it is necessary to enforce our jurisdiction in another

proceeding. See TEX. GOV’T CODE ANN. § 22.221(a), (b); In re Hunter, No. 05-21-

00731-CV, 2021 WL 5998004, at *1 (Tex. App.—Dallas Dec. 20, 2021, orig.

proceeding) (mem. op.) (district attorney); In re Cabrera, No. 05-15-01106-CV,

2015 WL 5692735, at *1 (Tex. App.—Dallas Sept. 29, 2015, orig. proceeding)

(mem. op.) (district clerk). Relator does not have an appeal pending before this

Court, and this Court does not have jurisdiction over post-conviction habeas corpus

proceedings. See TEX. CODE CRIM. PROC. ANN. art. 11.05; see also Cabrera, 2015

WL 5692735, at *1. Thus, the relief sought by relator against the district clerk,

district attorney, and district attorney’s office is not necessary to enforce this Court’s

jurisdiction.

       To the extent relator’s petition could be construed as requesting relief against

the trial court based on an alleged failure to rule on relator’s motion for post-

conviction DNA testing, relator has not demonstrated entitlement to mandamus

                                           –2–
relief. To establish a right to mandamus relief in a criminal case, the relator must

show that the trial court violated a ministerial duty and there is no adequate remedy

at law. In re State ex rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig.

proceeding).

      Relator’s petition does not comply with the Texas Rules of Appellate

Procedure in numerous respects. See, e.g., TEX. R. APP. P. 52.3(d)(3), 52.3(f)–(h),

52.3(j), 52.3(k), 52.7(a)(1). For instance, relator’s petition bears an unsworn

declaration stating that he declares “under the penalty of perjury that all allegations

of fact contained therein are true and correct to the best of my knowledge.” But this

certification does not comply with rule 52.3(j). See TEX. R. APP. P. 52.3(j); In re

Reed, No. 05-20-00086-CV, 2020 WL 1227172, at *1 (Tex. App.—Dallas Mar. 13,

2020, orig. proceeding) (mem. op.). The petition is also not supported by an

appendix or record. See TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(1); In re Butler, 270

S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig. proceeding). Relator bears the

burden of providing the Court with a sufficient record to show he is entitled to relief.

Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Without a

certified petition and appendix or record, relator has not carried his burden. See In

re Jones, No. 05-22-01113-CV, 2022 WL 12338493, at *1 (Tex. App.—Dallas Oct.

21, 2022, orig. proceeding) (mem. op.); Butler, 270 S.W.3d at 758–59.

      Accordingly, to the extent relator seeks a writ of mandamus against the district

clerk, district attorney, and district attorney’s office, we dismiss relator’s petition for

                                           –3–
want of jurisdiction. To the extent relator seeks a writ of mandamus against the trial

court, we deny relator’s petition. See TEX. R. APP. P. 52.8(a).




                                            /Craig Smith/
                                            CRAIG SMITH
                                            JUSTICE
221127F.P05




                                         –4–